Citation Nr: 0127739	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  98-10 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for claimed depression.  




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 17, 1968 to 
January 16, 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a decision in March 1995 by the RO.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In May 1999, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  

At the hearing, the veteran withdrew from consideration two 
other issues on appeal, i.e., service connection for 
hypogonadism and service connection for a left middle finger 
disorder.  These matters are not currently before the Board 
for the purpose of appellate review.  

In August 1999, the Board remanded the case to the RO for 
additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested symptoms of 
depression or to have had other manifestations of an 
innocently acquired psychiatric disorder during service or 
for many years thereafter.  

2.  No competent evidence has been submitted to support the 
veteran's assertions that his current depression or other 
innocently acquired psychiatric disorder had its clinical 
onset during his brief period of active duty.  



CONCLUSION OF LAW

The veteran's disability manifested by depression is not due 
to disease or injury that was incurred in or aggravated by 
service; nor may a psychosis, including major depression, be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 312, 313, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from December 17, 1968 to 
January 16, 1969.  

The veteran's service medical records do not indicate any 
complaints, treatment, or diagnosis of a psychiatric disorder 
including depression.  On his December 1968 induction 
examination, he was evaluated as being normal 
psychiatrically.  

On medical history reports at the time of his December 1968 
examination and his January 1969 separation, the veteran 
reported that he did not have depression, excessive worry or 
nervous trouble of any sort.  

In January 1969, a Medical Board determined that the veteran 
had a physical defect (hypogonadism) which precluded full 
utilization in the service.  The veteran was discharged in 
January 1969 by reason of his physical disability.  

In October 1994, the RO received the veteran's claim of 
service connection for depression, which the veteran 
indicated began in 1969.  He also reported that he received 
treatment for depression at Lackland Air Force Base, Texas 
during military basic training; at the Albany, New York VA 
Medical Center (VAMC) beginning in 1992; from Dr. Larry Parks 
beginning in 1969; and from Neil Mitnick, M.D., beginning in 
1990.  

In November 1994, the RO mailed a letter to Dr. Mitnick 
requesting treatment records of the veteran since 1990.  

In a November 1994 letter to the veteran, the RO informed him 
of the request for records from Dr. Mitnick and requested 
that he furnish a complete address for Dr. Parks.  

The veteran responded with the requested address and 
indicated that, in November 1994, he had personally sent 
requests for medical documentation to both Dr. Parks and Dr. 
Mitnick.  Subsequently, in a note dated in November 1994 Dr. 
Parks stated his office had no records for the veteran.  

In a March 1995 decision, the New York RO denied service 
connection for depression.  In a March 1995 letter, the RO 
informed the veteran of its decision.  

In an April 1995 statement, the veteran expressed his 
disagreement with the RO's decision to deny service 
connection for depression.  He questioned why he was 
discharged from the military after only one month if he had 
not had problems.  He claimed that he would have served 
longer if he had been able.  He alleged that he was seen on 
an outpatient basis by two psychiatrists during his service 
and argued that they would confirm his problem of depression.  

In August 1995, the veteran notified VA of his address change 
(he had moved to Tucson, Arizona).  In September 1995, his 
claims file was transferred to the Phoenix RO from the New 
York RO.  

In January 1996 and April 1998, the ROs (both in New York and 
Phoenix) received inquiries from the veteran pertaining to 
the status of his claim.  

In a June 1998 Statement of the Case mailed to the veteran, 
the RO indicated his claim of service connection for 
depression was not well grounded, or plausible, as there was 
no record of treatment in service for depression.  

On his Substantive Appeal (VA Form 9), received by the RO in 
July 1998, the veteran requested that all reasonable doubt be 
resolved in his favor.  

In July 1998, the RO requested additional service medical 
records of the veteran from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO stated it had 
service records from December 1968 to January 1969, but was 
requesting any other medical records available to include 
medical evaluation board or physical evaluation board 
reports.  

In letters mailed in July 1998, the RO again requested 
medical records from Dr. Parks and Dr. Mitnick in support of 
the veteran's claim.  

In a July 1998 letter to the veteran, the RO informed him of 
its requests for medical evidence from the private doctors.  

In August 1998, the RO received a note from the office of Dr. 
Parks, stating that it did not have the veteran in its 
computer.  

In August 1998, the NPRC responded to the RO's request for 
additional service medical records of the veteran by sending 
duplicate records and indicating that there were no other 
medical records in the veteran's file.  

In a March 1999 Supplemental Statement of the Case mailed to 
the veteran, the RO stated that his claim of service 
connection for depression was not well grounded.      

At the May 1999 hearing at the RO, the veteran testified that 
he was accepted into the service, despite his preexisting 
hypogonadism condition, and subsequently had unfriendly 
exchanges with a sergeant who learned of the medication the 
veteran took for his preexisting condition.  He said that, 
from the beginning of training, he was targeted and singled 
out by the sergeant, who he claimed was partly responsible 
for his military discharge.  He added that, during basic 
training, he made excuses to go to the dispensary so that he 
could avoid the sergeant and the rest of the men.  

The veteran testified that he never complained during service 
to anyone in regard to others picking on him or making him 
feel unworthy.  He said he was told that his military 
discharge was based on two circumstances:  (1) access to 
medication for his hypogonadism could not be guaranteed, and 
(2) there was the question of homosexuality involved in 
relation to his physical condition and he may be a target for 
that.  Reportedly, during discharge proceedings, he was sent 
to talk with a psychiatrist twice, but did not know what to 
say to him because he did not know why he had been sent 
there.  

The veteran also testified that he had begun using drugs and 
alcohol about six months after his discharge due to his 
feelings that he was not good enough for military service and 
was not recognized as a man by the military.  He said that he 
did not seek any formal treatment for his alcoholism until 
1992.  He said that he was first diagnosed with depression by 
VA (in Albany) in 1992.  He claimed that no one knew of his 
depression earlier because he was always intoxicated to the 
point where his pain and hurt were hidden.  He said that he 
had not seen any private doctors since 1993.  

In August 1999, the Board remanded the case to the RO for 
additional development pursuant to Robinette v. Brown, 8 Vet. 
App. 69 (1995) (VA has an obligation to notify a claimant of 
evidence necessary to complete an application for benefits in 
the limited circumstances where an incomplete application 
references other known and existing evidence).  

In an August 1999 letter to the veteran, the RO requested any 
additional medical evidence pertaining to his claim.  

In an August 1999 response (written on VA Forms 21-4142), the 
veteran indicated that he had received treatment for "PTSD, 
depression, etc." from the Albany VAMC from 1992 to 1995 and 
from the Tucson VAMC from 1995 to the present.  

In a January 2000 Supplemental Statement of the Case mailed 
to the veteran, the RO stated that his claim of service 
connection for depression was not well grounded.  

In August 2000, the RO received the records of the veteran's 
medical treatment from the Albany VAMC and the Tucson VAMC, 
dated from 1992 to July 2000.  These records showed that the 
veteran was initially seen for depression in 1992 and that he 
had received continuous treatment for depression ever since 
then.  An April 1992 VA HART Program report indicated that 
the veteran had a history of alcohol abuse and a number of 
other issues to include depression.  On the report, the 
veteran related that he had served three months in the 
military in 1969 and was discharged for a medical reason.  

The VA records showed that the veteran attended the Day 
Treatment Center, after referral by VA HART Program, from 
July 1993 to August 1995 (when he was discharged upon his 
relocation).  The psychological assessments in 1993 indicated 
that the veteran had described a childhood marked by abuse by 
his parents and an adolescence marked by isolation due to his 
physical underdevelopment, and he felt that the military had 
not supported him by referring him to an outside physician 
for treatment related to his underdevelopment.  

A VA hospital discharge summary reflected that the veteran 
was hospitalized from August to October 1994 for treatment of 
major depression with psychotic features (it was noted he 
presented with depression related to the death of his 
sister).  

An August 1995 discharge summary from the Day Treatment 
Center noted that the veteran's report of receiving a medical 
discharge from military service on the basis of sexual 
underdevelopment with concerns of other enlisted personnel 
"making fun of me."  He related that he had abused alcohol 
during his first marriage from 1974 to 1983 and that his 
second wife whom he married in 1992 had forced him into 
alcohol treatment.  The VA records did not refer to any 
problems with depression either in service or for many years 
thereafter.  

In a September 2001 Supplemental Statement of the Case mailed 
to the veteran, the RO noted that the "Veterans Claims 
Assistance Act of 2000" (or VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In light of VCAA, the RO readjudicated 
the veteran's claim, finding the claim well grounded and 
denying the claim on the merits.  

In an October 2001 letter, the veteran felt that he was 
treated unjustly by being declared fit for service on an 
induction physical examination and then, during basic 
training, being declared unfit for service due to a prior 
physical problem.  He stated that, after his military 
discharge, he did not seek medical treatment unless he needed 
to and otherwise diagnosed himself and "administered drugs 
and alcohol."  

The veteran also indicated that he was psychologically fit 
for service, but that, due to actions subsequently taken, he 
was left feeling "less than a man."  He stated that he then 
set out to show everyone that he could "stand up to any 
'normal' man physically" by using drugs and alcohol.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The veteran claims that he is entitled to service connection 
for depression, which he alleges began in 1969.  The claims 
file shows that, through its discussions in the Rating 
Decision, Statement of the Case, and Supplemental Statements 
of the Case, the RO has notified him of the evidence needed 
to substantiate his claim.  In a September 2001 Supplemental 
Statement of the Case, the RO informed the veteran about VA's 
duties under VCAA and what the evidence must show in order to 
establish service connection for the disability at issue.  

The RO has made reasonable efforts to assist the veteran in 
obtaining evidence for his claim.  The RO has obtained his 
medical records from the VAMCs in Albany and Tucson regarding 
the disability in issue.  Also, the RO has requested medical 
records from private medical providers for whom the veteran 
has furnished authorizations for the release of medical 
treatment records.  

It is noted that one of the doctors, Dr. Parks, indicated in 
November 1994 and August 1998 that his office had no records 
of the veteran on file.  Another private doctor, Dr. Mitnick, 
did not reply to any of the RO requests (made in November 
1994 and July 1998) for medical records of the veteran, and 
the RO notified the veteran of this fact in its March 1999 
Supplemental Statement of the Case.  

Additionally, the RO has afforded the veteran the opportunity 
for a hearing (in 1999).  In regard to providing him an 
examination or obtaining a medical opinion, the Board 
determines that such is not necessary to decide the claim (a 
full explanation follows hereinbelow).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A careful review of the service medical records from the 
veteran's one month period of active duty from December 1968 
to January 1969 shows there were no complaints, treatment or 
diagnosis of depression (or any other innocently acquired 
psychiatric disorder).  He was discharged in January 1969 on 
the basis of a physical condition.  

Additionally, there is no evidence of depression within the 
year after service, as required for a presumption of service 
connection for a psychotic disorder or major depression.  In 
fact, there is no evidence of any type of innocently acquired 
psychiatric disorder including depression for many years 
after service.  VA records reveal the veteran was initially 
seen with and treatment for depression in 1992, and records 
show he continues to be treated for depression at present.  

While the veteran has made allegations of psychiatric 
treatment during service and in the year following service, 
such allegations have been inconsistent and conflicting, and 
development for any records from the time shortly after 
service has been fruitless.  

In an April 1995 statement, he asserted that he was seen by 
two psychiatrists during basic training in relation to his 
problem of depression.  However, at his May 1999 hearing, he 
testified that he was sent to talk with a psychiatrist on two 
occasions but did not know what to say because he did not 
know the purpose for his being there.  

Also, on his October 1994 claim, the veteran stated he has 
received treatment from Dr. Parks from 1969 onward, but in an 
October 2001 letter, he asserted he did not seek medical 
treatment after his discharge unless necessary and in general 
self-diagnosed and self-medicated with drugs and alcohol.  
The veteran's statements in support of his claim are found in 
this regard to be contradictory and inherently unreliable.  

The veteran maintains that his current depression began in 
1969.  However, as a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board finds that, in this case, seeking a 
medical opinion in regard to ascertaining the date of onset 
of the veteran's depression would be pointless.  The RO has 
obtained all available medical treatment records of the 
veteran, and the first hint of problems with depression 
appears in records dated in 1992.  

Any physician reviewing the claims file would have no 
objective medical evidence prior to 1992 upon which to base 
an opinion as to etiology or likely date of onset of the 
claimed depression.  Consequently, any such opinion relating 
the veteran's current depression to service or soon 
thereafter would be purely speculative and would be of 
limited probative value.  

In this case, an opinion of a physician would necessarily be 
based entirely on the veteran's self-reported history.  The 
Board is not bound to accept a medical opinion many years 
after service when an examiner relies on history provided 
solely by the veteran.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1996).  

Thus, if the basis for the medical opinion would be that of 
unsubstantiated medical history proffered by the veteran, a 
physician's conclusion that the veteran's depression had 
manifested during service or within a year of discharge 
inherently would lack probative value as medical evidence of 
a nexus between a service disease or injury and a current 
medical disability.  

Further, it is recognized that the medical history reported 
by the veteran to a physician would have the taint of being 
self-serving.  There is absolutely no contemporaneous 
evidence to corroborate the veteran's recently presented 
assertions of problems with depression in service and shortly 
thereafter.  

The service medical records are devoid of any complaint, 
diagnosis, or treatment for depression or any psychiatric 
disorder, and there is no medical evidence of problems with 
depression for many years thereafter.  Also, as noted 
hereinabove the veteran's statements of psychiatric treatment 
during service and in the year following service themselves 
are contradictory and unreliable.  

In addition, the veteran has submitted no competent evidence 
to support his assertions of having depression or other 
innocently acquired psychiatric disorder due to disease or 
injury in service.  

Thus, the Board finds the probative weight of the veteran's 
statements concerning the onset of depression in 1969 are 
outweighed by the complete lack of documentation of record in 
regard to his contentions.  

It is the Board's judgment in this case that the obtaining of 
an opinion from a physician dating the onset of the veteran's 
depression any earlier than 1992 would have no persuasive 
value because such decision could not be justified by the 
medical record such as it is.  In light of such 
circumstances, the Board finds that the medical evidence of 
record is sufficient to decide the veteran's claim.  

It is of further note that the veteran's claim of service 
connection for depression was filed with the RO a few days 
following his discharge in October 1994 from a VA hospital 
for treatment for major depression.  The  hospital summary 
had noted that he had presented with a complaint of 
depression following the death of his sister, and there is no 
indication in the record that the onset of his depression 
began in 1969.  

In sum, the weight of the evidence demonstrates that the 
veteran's current depression began years after his active 
duty and was not caused by any incident of service; the 
claimed condition being shown to have been neither incurred 
in nor aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection for depression, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for depression is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

